Exhibit 10.1

 

PROMISSORY NOTE

 

May 23, 2011

 

FOR VALUE RECEIVED, RADIUS HEALTH, INC., a Delaware Corporation located at the
address stated below (“Borrower”), promises to pay to the order of OXFORD
FINANCE LLC or any subsequent holder hereof (each, a “Lender”), the principal
sum of THREE MILLION ONE HUNDRED TWENTY FIVE THOUSAND and 00/100 Dollars
($3,125,000.00) or, if less, the aggregate unpaid principal amount of all Term
Loans made by Lender to or on behalf of Borrower pursuant to the Agreement (as
hereinafter defined).  All capitalized terms, unless otherwise defined herein,
shall have the respective meanings assigned to such terms in the Agreement.

 

This Promissory Note is issued pursuant to that certain Loan and Security
Agreement, dated as of May 23, 2011, among Borrower, the guarantors from time to
time party thereto, General Electric Capital Corporation, as agent, the other
lenders signatory thereto, and Lender (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”), is one of the Notes
referred to therein and is being issued in partial replacement of that certain
Promissory Note, dated May 23, 2011, in the principal sum of $9,375,000 made by
Borrower to the order of Lender (which will be returned to Borrower marked
“Cancelled”).  This Promissory Note is entitled to the benefit and security of
the Debt Documents referred to therein, to which Agreement reference is hereby
made for a statement of all of the terms and conditions under which the loans
evidenced hereby were made.

 

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Agreement.  Interest thereon shall
be paid until such principal amount is paid in full at such interest rates and
at such times as are specified in the Agreement.  The terms of the Agreement are
hereby incorporated herein by reference.

 

All payments shall be applied in accordance with the Agreement.  The acceptance
by Lender of any payment which is less than payment in full of all amounts due
and owing at such time shall not constitute a waiver of Lender’s right to
receive payment in full at such time or at any prior or subsequent time.

 

All amounts due hereunder and under the other Debt Documents are payable in the
lawful currency of the United States of America.  Borrower hereby expressly
authorizes Lender to insert the date value as is actually given in the blank
space on the face hereof and on all related documents pertaining hereto.

 

This Note is secured as provided in the Agreement and the other Debt Documents. 
Reference is hereby made to the Agreement and the other Debt Documents for a
description of the properties and assets in which a security interest has been
granted, the nature and extent of the security interest, the terms and
conditions upon which the security interest was granted and the rights of the
holder of the Note in respect thereof.

 

Time is of the essence hereof.  If Lender does not receive from Borrower payment
in full of any Scheduled Payment or any other sum due under this Note or any
other Debt Document within 3 days after its due date, Borrower agrees to pay the
Late Fee in accordance with the Agreement.  Such Late Fee will be immediately
due and payable, and is in addition to any other costs, fees and expenses that
Borrower may owe as a result of such late payment.

 

This Note may be voluntarily prepaid only as permitted under Section 2.4 of the
Agreement.  After an Event of Default, this Note shall bear interest at a rate
per annum equal to the Default Rate pursuant to Section 2.6 of the Agreement.

 

--------------------------------------------------------------------------------


 

Borrower and all parties now or hereafter liable with respect to this Note,
hereby waive presentment, demand for payment, notice of nonpayment, protest,
notice of protest, notice of dishonor, and all other notices in connection
herewith, as well as filing of suit (if permitted by law) and diligence in
collecting this Note or enforcing any of the security hereof, and agree to pay
(if permitted by law) all expenses incurred in collection, including reasonable
attorneys’ fees and expenses, including without limitation, the allocated costs
of in-house counsel.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless such variation or modification
is made in accordance with Section 10.8 of the Agreement.   Any such waiver,
consent, modification or change shall be effective only in the specific instance
and for the specific purpose given.

 

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the date first
above written.

 

 

RADIUS HEALTH, INC.

 

 

 

By:

/s/ C. Richard Edmund Lyttle

 

Name:

C. Richard Edmund Lyttle

 

Title:

President and CEO

 

Federal Tax ID #:

 

 

Address:

 

 

--------------------------------------------------------------------------------